Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because it does not adequately set forth and summarize the claimed invention.  Please consider amending with additional content not to exceed 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claims 1, 14 and 20, lines 3, 4, and 5, each instance of  “the impellers” should be amended to read --the one or more impellers--.
In claim 7, line 3, “the normal vibration frequency range” should read -- a normal vibration frequency range--.
In claim 10, line 2, “the surge avoidance operation” should read --a surge avoidance operation--.
In claim 11, lines 4-5, “the normal vibration frequency range” should read -- a normal vibration frequency range--.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hossain et al. (U. S. Patent Application Publication No. 2017/0097006) in view of Johnson (U. S. Patent Application Publication No. 2013/0309060) and Shoyama et al. (Japanese Patent Application Publication No. JP 2018-159306).
As to claim 1, Hossain discloses a compressor (FIG.’s 1-11, Abstract, compressor for a chiller) comprising: 
one or more impellers 34 (FIG. 2, para. 0031) configured to draw in and compress a refrigerant (chillers uses refrigerants); 
a motor 38 Id., configured to rotate the impellers 34; 
a rotating shaft 42, to which the impellers and the motor are coupled; 
a discharge passage 36 (Id., diffuser forms a discharge passage, note that other fluid connections to the diffuser interpretable as the recited discharge passage), through which the refrigerant compressed by the impellers 34 is discharged; 
a vibration measuring sensor 54, 56, 58 (para. 0034, position sensors interpreted as forming at least one vibration measuring sensor because different types of sensors may be used to measure vibration, i. e., displacement/time or acceleration, in accordance the description at para.’s 0084-0086 of Applicant’s specification) configured to measure a vibration frequency (note that Johnson discloses at para. 0037, that displacement sensors also inherently are configured measure vibration, see also FIG.’s 8 & 9); and 
a controller 20 (FIG. 1, para. 0020) configured to control an operating frequency of the motor (FIG. 11, para. 0055, describing surge control by adjusting motor speed, note that motor speed can be expressed as operating frequency in units of rotation/time such that the terms are synonymous, e. g., VFD motor controllers are designed to provide varying operating frequencies to control motor speed1) based on the vibration frequency measured by the vibration measuring sensor 54, 56, 58 (in light of Johnson evidence set forth above).
Hossain is silent as to the vibration measuring sensor being configured to measure the vibration of the discharge passage per se.  Hossain’s sensors are arranged proximate its magnetic bearings.  However, it would be within the level of ordinary skill to locate these types of sensor at various different areas of the compressor.  To this point, Johnson teaches a compressor surge control system having a sensor 1010 (FIG. 10) installable on a part of the compressor such as the volute or piping, equivalent to a discharge passage, to measure vibration to determine whether surge has occurred (Mach. Trans. para.’s 0034-0036) and then adjust the compressor operating point to eliminate surge.  And, Shoyama teaches a compressor surge control system with a sensor 50 (FIG. 1) arranged to measure vibration at a discharge passage (Mach. Trans. para. 0031) used in a control to detect and eliminate surge by changing motor speed (Mach. Trans. para. 0035).  With this evidence in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Hossain with a vibration sensor that measures vibration of the discharge passage in order to detect surge conditions at the discharge passage with a sensor configured to be installed as a retrofit, as taught by Johnson (para. 0058) and  Shoyama.
As to claims 2 and 3, Hossain, as modified, further discloses that upon determining that the vibration frequency falls outside a normal vibration frequency range (para. 0048, based upon position is interpreted as outside of normal vibration frequency range in light of Johnson evidence discussed above because vibration is position/time), the controller performs a surge avoidance operation (FIG. 4, steps S108, s110) of changing the operating frequency of the motor (para. 0055, discussing changing motor speed analogous to recited operating frequency), in claim 2, and/or a first surge avoidance operation for operating the motor at a first operating frequency, which is different from a rated operating frequency (para. 0048, natural to operate motor at different frequency than rated frequency as a matter of common sense since this speed where surge occurs).  However, Hossain does not explicitly indicate that 1) it changes operating frequency a predetermined number of times, as recited in claim 2, and/or 2) that it executes a second surge avoidance operation for operating the motor at the rated frequency for a second period of time.  Hossain discloses that its control it executes over time in a loop (FIG. 4, para. 0047, see also FIG.’s 9B). Hossain also shows that compressors operate at different speeds S1-S3 (FIG. 8) below the characteristic surge line to avoid surge conditions.  With this in mind, it would further have been obvious to one having ordinary skill in this art to adapt the control to change motor speed, i. e., operating frequency, a number of times for different periods of time, to avoid the surge condition since doing so would simply duplicate the steps provided by Hossain in a manner readily contemplated and executable by a programmable motor speed controller.  Note that It has been held, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), that the mere duplication of claimed elements has no patentable significance unless a new and unexpected result is produced.  Since changing the motor operating frequency is known as one manner of avoiding surge then doing so a number of times would only produce an expected redundancy in terms of providing robust control.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to performs a surge avoidance operation of changing the operating frequency of the motor a predetermined number of times for different periods of time in order to operate the motor at a different range of speeds to avoid compressor surge.   See MPEP 2144.04 (VI)(B).
As to claim 4, Hossain as modified, further teaches or suggests the surge avoidance operation comprises alternately performing the first surge avoidance operation and the second surge avoidance operation a predetermined number of times (for the same reasoning and rationale set forth above in the rejections of claims 2 and 3).
As to claims 5 and 6, the applied art is silent as to the first period of time is less than the second period of time, in claim 5, or that the controller controls the motor to alternately perform the first surge avoidance operation and the second surge avoidance operation until the vibration frequency is restored to the normal vibration frequency range, in claim 6.  However, a conventional PID controller is designed to respond to conditions over time in a manner that would produce different periods of time for the controlled output, i. e., frequency or speed of the motor in this instance, when the PID control is run in a real-time loop.  That is, a PID control responds to dynamic conditions, vibration due to surge in this instance, over time to adjust a controlled output variable, motor speed or frequency, which would provide the recited alternative surge avoidance operations when executed in real time.  It follows that such a control would operate at a nominal or rated speed in the interim periods depending upon surge being detected.  With this in mind, the Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art to provide a PID motor speed controller adapted to provide different periods of time to run the motor at different operating frequencies or speeds in order to avoid surge and thus restore the vibration frequency to the normal frequency range in the manner claimed.  PID controllers similar to the one disclosed by Hossain (see FIG. 9B, para. 0034) are readily available for motor speed control2.
Note: Such a PID control would execute iteratively to set speed, check for surge conditions, and then, if surge still occurs, adjust the controlled output (speed), and repeat, thereby producing the claimed result over the time periods that the loop is executed.

Allowable Subject Matter
Claims 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 7 and dependents, the prior art of record either alone or in combination does not teach or fairly suggest the compressor of claim 1 with at least two thrust bearings limiting vibration of the rotating shaft in an axial direction, wherein upon determining that the vibration frequency falls outside the normal vibration frequency range, the controller controls the two thrust bearings to vibrate the rotating shaft in the axial direction a predetermined number of times.
Independent claim 14 includes the subject of claim 7.

With respect to claim 11 and dependents, the prior art of record either alone or in combination does not teach or fairly suggest the compressor of claim 1 with at a plurality of magnetic bearings supporting the rotating shaft in a radial direction intersecting the axial direction of the rotating shaft, wherein upon determining that the vibration frequency falls outside the normal vibration frequency range, the controller controls the plurality of magnetic bearings to vibrate the rotating shaft in the radial direction a predetermined number of times.
Independent claim 20 includes the subject matter recited in claim 11.

Hossain predicts surge by monitoring position sensors associated with its magnetic bearings (see para.’s 0054 & 0056, inter alia) but fails to suggest actively vibrating the shaft, either axially or radially, when the vibration frequency falls outside the normal vibration frequency range a predetermined number of times, i. e.,  when surge is detected.  Johnson detects surge based upon monitoring vibration then performs anti-surge by actively controlling an anti-surge valve or changing the compressor operating point (para. 0055, inter alia).  
It is the Examiner’s opinion that modifying the applied art in this manner would neither be contemplated nor foreseeable in light of the available prior art teachings without the benefit of the disclosure of the instant invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Refer to https://en.wikipedia.org/wiki/Variable-frequency_drive.  Article describes conventional VFD motor speed controllers showing relationship between speed and frequency. 
        2 https://en.wikipedia.org/wiki/PID_controller